

TRINET USA, INC.


SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT




THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this "Agreement”) is
entered into by and between Olivier H. Kohler (the “Executive,” "you" or “your”)
and TriNet USA, Inc., a Delaware corporation (the "Company”) (each a “Party” and
collectively the “Parties”), as of July 25, 2020 (the “Effective Date”).


WHEREAS, the Parties entered into that certain employment agreement dated as of
April 9, 2018 (the “Original Agreement”) and the first amended and restated
employment agreement dated March 20, 2019 (the “First Amended and Restated
Employment Agreement”), which amended and restated the Original Agreement; and
WHEREAS, the Parties desire to amend and restate the First Amended and Restated
Employment Agreement as more specifically set forth herein.
NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, the Parties hereby agree as follows:


1.EMPLOYMENT BY THE COMPANY.


1.1 Title and Responsibilities. Subject to the terms set forth herein, you shall
serve as an employee of TriNet USA, Inc. and the Executive Vice President and
Chief Operating Officer of TriNet Group, Inc. (“TriNet,” which is the parent of
Company). During your employment with the Company, you will devote your best
efforts and substantially all of your business time and attention (except for
vacation periods and reasonable periods of illness or other incapacity permitted
by the Company's general employment policies) to the business of the Company.
Within this relationship, you shall be expected to perform those duties the
Company requires, within the bounds of its policies and the law, to the highest
professional and ethical standards. Notwithstanding the foregoing, it is
acknowledged and agreed that you may engage in civic and not-for-profit
activities and/or serve on the boards of directors of noncompetitive private or
public companies; provided, however, in each case that such activities do not
materially interfere with the performance of your duties hereunder and, for
service on any board of directors, prior approval is obtained from the Chief
Legal Officer of TriNet.
1.2 At-Will Employment. Your relationship with the Company is at-will, which
means that you and the Company will have the right to terminate your employment
with the Company at any time with or without cause, and with or without advance
notice. In addition, the Company retains the discretion to modify the terms of
your employment, including but not limited to position, duties, reporting
relationship, office location, compensation, and benefits, at any time;
provided, however, that any such modification will not affect your rights under
the Severance Plan (as defined below). You also may be removed from any position
you hold in the manner specified by the Bylaws of TriNet and applicable law.
1.3 Company Employment Policies. The employment relationship between the Parties
will be governed by this Agreement and the standard employment terms and
conditions as set forth in in the Company’s employee handbook and other form
agreements, policies and procedures of the Company, including those relating to
the mandatory arbitration provisions relating to employment-


1
    

--------------------------------------------------------------------------------



related disputes, the protection of confidential information and the assignment
of inventions, except that when the terms of this Agreement differ from or are
in conflict with the Company's general employment policies or procedures, this
Agreement will control.


2.COMPENSATION.


2.1 Salary. You will earn a base salary that is established in accordance with
Company Policy and that is payable semi-monthly on the Company’s standard
payroll dates, less any payroll deductions and all required taxes and
withholdings. Your base salary starting on the Effective Date is Six Hundred
Twenty-Five Thousand Dollars ($625,000) (your “Salary”). You will be considered
for annual adjustments in base salary in accordance with Company policy and
subject to review and approval by the Compensation Committee of the Board (the
“Committee”). This is a full-time, exempt position and you are expected to work
the Company’s normal business hours and such additional time as may be required
by the nature of your work assignments (for which you will not be eligible for
overtime compensation).


2.2    Equity Awards. The Parties agree that, in exchange for acceptance of the
offer of employment and the execution of this Agreement, the Chief Executive
Officer will recommend to the Committee an equity grant with a grant date value
of One Million Dollars ($1,000,000) (the “RSU Award”) comprised of time-vested
restricted stock units to be settled in shares of TriNet common stock (“RSUs”).
The RSU Award shall be made pursuant to TriNet’s 2019 Equity Incentive Plan and
shall be subject to the terms and conditions set forth in the TriNet’s forms of
grant notice and award agreements. Approval of the recommendation of the RSU
Award is in the sole and unreviewable discretion of the Committee.


The number of RSUs actually awarded under the RSU Award shall be determined
based on the closing market price on the Grant Date, as defined under the
Committee’s standard award resolution language, following approval by the
Committee. The RSUs under the RSU Award shall, if and when granted by the
Committee, be subject to a four-year vesting schedule, with one-sixteenth of the
total shares subject to the RSU Award (rounded down to the nearest whole share,
except for the last vesting installment which will be rounded up or down, as
necessary, to account for any prior fractional shares) vesting on the 15th day
of the second month of each calendar quarter after the Grant Date, in each case
provided that you are an Employee, Non-Employee Director or Consultant (each as
defined in TriNet’s 2019 Equity Incentive Plan) of the Company or TriNet through
each such vesting date.


    You will be considered for annual or periodic “refresh” equity awards at the
same time as the other executives, which will be subject to the terms and
conditions of the TriNet’s equity incentive plan and the grant agreements.
Approval of the recommendation of any equity award is in the sole and
unreviewable discretion of the Committee.


2.3 Target Variable Compensation. Each year, you will be eligible to earn an
annual performance-based variable compensation amount based on the achievement
of corporate performance goals established by the Company and subject to
approval by the Committee and individual performance goals and objectives, with
the target amount for such variable compensation established in the Company's
annual executive bonus plan (the “Target Variable Compensation"). For 2020, your
Target Variable Compensation shall be 100% of your annual base salary, subject
to the achievement of the corporate and individual performance goals and
objectives. Achievement against goals and the actual amount of the Target
Variable Compensation earned will be determined by the Company, in its sole


2
    

--------------------------------------------------------------------------------



discretion, and will be subject to the approval of the Committee. In order to
earn and be paid such variable compensation, you must remain an active employee
throughout the full-time period for which the Target Variable Compensation is
paid, and for which time period the Company and the Committee assesses
performance and the related compensation amounts, and you must be employed and
in good standing on the date of Target Variable Compensation distribution. Any
earned Target Variable Compensation shall be paid within thirty (30) days
following its determination and approval by the Committee.


2.4      Cash Bonus. You will be eligible for a one-time cash bonus in the
amount of
Five Hundred Thousand Dollars ($500,000), less applicable taxes, deductions and
withholdings (the “Cash Bonus”). The Cash Bonus will be paid no later than 30
days after the Effective Date.


2.5 Company Benefits.


        (a) Standard Company Benefits. You will be eligible to participate in
the Company's standard employee benefits plans that are available to employees
generally, as in effect from time to time, subject to the terms and conditions
of such plans.


         (b) Severance Benefits. You will continue as a participant to the
TriNet Group, Inc. Amended and Restated Executive Severance Benefit Plan (the
“Severance Plan”), a copy of which is attached hereto as Annex A, which shall be
the only severance benefits from the Company to which you shall be entitled.


2.6     Expense Reimbursements. For the avoidance of doubt, to the extent that
any reimbursements payable by the Company to you under this Agreement or
otherwise are subject to the provisions of Section 409A of the Internal Revenue
Code of 1986, as amended (the "Code"), any such reimbursements will be paid no
later than December 31 of the year following the year in which the expense was
incurred, the amount of expenses reimbursed in one year will not affect the
amount eligible for reimbursement in any subsequent year, and the right to
reimbursement will not be subject to liquidation or exchange for another
benefit.




3. CONFIDENTIAL INFORMATION. As a condition of your continued employment, you
must sign and comply with the Proprietary Information and Invention Agreement
attached hereto as Annex B.
4. General Provisions.
4.1      Notices. Any notices provided hereunder must be in writing and will be
deemed effective upon the earlier of personal delivery (including, personal
delivery, email and facsimile transmission), delivery by express delivery
service (e.g. Federal Express), or the third day after mailing by first class
mail, to the Company at its primary office location and to Executive at his
address as listed on the Company payroll (which address may be changed by either
party by written notice).


3
    

--------------------------------------------------------------------------------



 4.2      Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, and such invalid, illegal or
unenforceable provision will be reformed, construed and enforced in such
jurisdiction so as to render it valid, legal, and enforceable consistent with
the intent of the parties insofar as possible.
4.3 Waiver. If either party should waive any breach of any provisions of this
Agreement, he or it will not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.
4.4      Entire Agreement. This Agreement, including its exhibits, constitutes
the entire agreement between Executive and the Company regarding the subject
matter hereof. As of the Effective Date, this Agreement supersedes and replaces
any and all other agreements, promises, or representations, written or
otherwise, between Executive and the Company with regard to this subject matter,
including the First Amended and Restated Employment Agreement. This Agreement is
entered into without reliance on any agreement, promise, or representation,
other than those expressly contained or incorporated herein, and, except for
those changes expressly reserved to the Company’s discretion in this Agreement,
the terms of this Agreement cannot be modified or amended except in a writing
signed by Executive and a duly authorized officer of the Company.
4.5     Counterparts. This Agreement may be executed in separate counterparts,
any one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement. Signatures
transmitted via facsimile will be deemed the equivalent of originals.
4.6      Headings and Construction. The headings of the sections hereof are
inserted for convenience only and will not be deemed to constitute a part hereof
or to affect the meaning thereof. For purposes of construction of this
Agreement, any ambiguities will not be construed against either party as the
drafter.
4.7      Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by Executive, the Company, and their
respective successors, assigns, heirs, executors and administrators, except that
Executive may not assign any of his duties hereunder and he may not assign any
of his rights hereunder without the written consent of the Company.
4.8     Informing Subsequent Employers. If Executive’s employment is terminated,
the Company has the right to inform any subsequent employer of Executive’s
obligations under this Agreement, and can send a copy of these terms of
employment to that employer.
 4.9      Attorney Fees. If either party hereto brings any action to enforce his
or its rights hereunder, the prevailing party in any such action will be
entitled to recover his or its reasonable attorneys’ fees and costs incurred in
connection with such action.


4
    

--------------------------------------------------------------------------------



4.10     Arbitration. To provide a mechanism for rapid and economical dispute
resolution, Executive and the Company agree that any and all disputes, claims,
or causes of action, in law or equity, arising from or relating to this
Agreement (including the Release) or its enforcement, performance, breach, or
interpretation, or arising from or relating to Executive’s employment with the
Company or the termination of Executive’s employment with the Company, will be
resolved, to the fullest extent permitted by law, by final, binding, and
confidential arbitration held in San Francisco County, California and conducted
by JAMS, Inc. (“ JAMS ”), under its then applicable JAMS Employment Arbitration
Rules and Procedures. By agreeing to this arbitration procedure, both Executive
and the Company waive the right to resolve any such dispute through a trial by
jury or judge or by administrative proceeding. Executive will have the right to
be represented by legal counsel at any arbitration proceeding at his expense.
The arbitrator will: (a) have the authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be
available under applicable law in a court proceeding; and (b) issue a written
statement signed by the arbitrator regarding the disposition of each claim and
the relief, if any, awarded as to each claim, the reasons for the award, and the
arbitrator’s essential findings and conclusions on which the award is based. The
Company will bear all fees for the arbitration, except for any attorneys’ fees
or costs associated with Executive’s personal representation. The arbitrator,
and not a court, will also be authorized to determine whether the provisions of
this paragraph apply to a dispute, controversy or claim sought to be resolved in
accordance with these arbitration procedures. Notwithstanding the provisions of
this paragraph, the parties are not prohibited from seeking injunctive relief in
a court of appropriate jurisdiction to prevent irreparable harm on any basis,
pending the outcome of arbitration. Any awards or orders in such arbitrations
may be entered and enforced as judgments in the federal and the state courts of
any competent jurisdiction.
4.11      Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
California without regard to conflicts of laws principles.








[Remainder of page intentionally left blank]








5
    

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Effective Date.     
    




TRINET USA, INC.







/s/ Burton M. Goldfield

BURTON M. GOLDFIELD
President & Chief Executive Officer




EXECUTIVE







/s/ Olivier H. Kohler

OLIVIER H. KOHLER


































6
    


--------------------------------------------------------------------------------



ANNEX A




TRINET GROUP, INC. AMENDED AND RESTATED EXECUTIVE
SEVERANCE BENEFIT PLAN






Annex A-1
    


--------------------------------------------------------------------------------



    ANNEX B
PROPRIETARY INFORMATION AND INVENTION AGREEMENT
proprietary Information and Invention Agreement
As part of the consideration for my employment or my continued employment and
the compensation now or hereafter paid to me, including, but not limited to,
salary, bonus awards, or other type of compensation, I agree as follows:
1.Maintaining Confidential Company Information. I will not, during and after my
employment with TriNet Group, Inc. or any of its successors, subsidiaries,
assigns, related companies, and divisions (collectively, the “Company”), (i)
directly or indirectly disclose to any person or entity, or use, except for the
sole benefit of the Company, any of the Company’s confidential or proprietary
information or trade secrets (collectively, “Company Information”) or (ii)
publish or submit for publication, any article or book relating to the Company,
its development projects, or other aspects of Company business, without the
prior written permission from the Company’s Chief Legal Officer. By way of
illustration and not limitation, Company Information shall include the Company’s
trade secrets; research and development plans or projects; data and reports;
computer materials such as software programs, instructions, source and object
code, and printouts; products, prospective products, inventions, developments,
and discoveries; data compilations; development databases; business
improvements; business plans (whether pursued or not); ideas; budgets;
unpublished financial statements; licenses; pricing strategy; cost data;
information regarding the skills and compensation of other employees of the
Company; the personally identifying protected health information of other
employees of the Company, including worksite employees of TriNet customers;
lists of current and potential customers of TriNet; marketing strategies,
forecasts and other marketing information and techniques; employment and
recruiting strategies and processes; sales practices, strategies, methods,
forecasts, compensation plans, and other sales information; investor
information; and the identities of the Company’s suppliers, vendors, and
contractors, and all information about the Company’s relationships with its
suppliers, vendors and contractors such as contact person(s), pricing and other
terms. The definition of Company Information shall include both “know-how”
(i.e., information about what works well) and “negative know-how” (i.e.,
information about what does not work well). I further acknowledge and recognize
that all Company Information is confidential and proprietary and shall remain
the exclusive property of the Company. To the extent that I have any question as
to whether something constitutes Company Information, I agree to obtain the
express written permission of my manager before using or disclosing the
information in any way. Notwithstanding the foregoing, I understand that the
restrictions on my disclosure or use of Company Information described in this
paragraph shall not limit in any way any statutory right I may have to disclose
or use information, including but not limited to information about unlawful acts
in the workplace such as sexual harassment, pursuant to the National Labor
Relations Act (if I am a United States employee) or any other applicable
federal, state, or local law.


2.Third Party Information. I understand that the Company has in the past
received, and in the future may receive from third parties, confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During and after my employment with the
Company, I will hold all Third Party Information received by me in the strictest
confidence and will not disclose it to anyone (other than Company personnel who
need to know such information in connection with their work for the Company) or
use it, except in connection with my work for the Company.


3.No Improper Use of Information of Prior Employers and Others. During my
employment with the Company, I will not improperly use or disclose any
confidential information or trade secrets of any former employer or any other
person to whom I have an obligation of confidentiality, and I will not bring on
to Company premises or equipment any proprietary or confidential information or
property belonging to any former employer or any other person to whom I have an
obligation of confidentiality unless consented to in writing by that former
employer or person. I will use in the performance of my duties only information
which is generally known and used by persons with training and experience
comparable to my own, which is common knowledge in the industry or otherwise
legally in the public domain, or which is otherwise provided or developed by the
Company.


Annex B-1
    

--------------------------------------------------------------------------------





4.Return of Company Property. When I leave the employ of the Company, I will
deliver to the Company (and will not keep in my possession, copy, recreate or
deliver to anyone else in whole or in part) any and all items including but not
limited to files, drawings, notes, notebooks, memoranda, specifications,
records, business plans and forecasts, financial information, sales materials,
customer and prospective customer lists, reports, programs, proposals,
specifications computer-recorded information (including emails), tangible
property (including but not limited to laptop/desktop computers, flash drives,
CD-ROMs, cell phones, smartphones, tablets and other PDA devices), building
entry/access cards, identification badges and keys, devices, and documents,
together with all copies thereof (in whatever medium recorded) and any other
property or material containing or disclosing Company Information or Third Party
Information. I further agree that any property owned by the Company, wherever
located, including disks and other storage media, computers, filing cabinets,
desks/desk drawers, or lockers, is subject to inspection by Company personnel at
any time during my employment and after, with or without notice.


5.No Conflicting Employment; Solicitation Restrictions. While employed by the
Company, I will not, without the Company’s prior written consent, directly or
indirectly engage in any employment, consulting, or other activity which creates
or is likely to create an actual or a potential conflict of interest with my
employment at the Company or conflict with any of my obligations under this
Agreement. In addition, during any period in which I am employed by the Company
and for a period of one year thereafter, I shall not directly or indirectly, for
myself or on behalf of any other person or entity, in any manner or capacity
whatsoever, solicit, approach, recruit, interview, offer to hire or attempt to
hire, or in any manner endeavor to entice away any person who is employed by or
associated with the Company as an employee, independent contractor or agent, nor
will I offer to hire or attempt to hire such a person who has been solicited,
approached, recruited, or enticed in violation of this provision. Finally,
during any period in which I am employed by the Company and for a period of one
year thereafter, I shall not directly or indirectly, for myself or on behalf of
any other person or entity, whether as an employee, owner, part-owner,
shareholder, officer, director, trustee, partner, member, sole proprietor,
consultant, agent, representative, or in any other manner or capacity
whatsoever, use Company Information to attempt to call on, solicit or take away
any clients or prospects of the Company except on behalf of the Company.


6.Ownership of Discoveries & Results and Proceeds. Any inventions (whether or
not patentable), discoveries, designs, business methods, improvements or works
of authorship made by me, alone or jointly with others, and all results and
proceeds of my services to the Company ("Results and Proceeds”) at any time
during my employment by the Company which are made, conceived, reduced to
practice or learned by me in the course and scope of my employment or with the
use of the Company’s time, property (whether tangible or intangible), materials
or facilities, or relating to any subject matter with which my work for the
Company is concerned, are hereby irrevocably and unconditionally assigned to the
Company for its benefit and shall be the exclusive property of the Company. Any
copyrightable subject matter included in the Results and Proceeds shall be
“works made for hire” as that phrase is defined in the Copyright Act of 1976 (17
U.S.C. 101 et seq.). If it is ever determined that any Results and Proceeds
cannot be considered “works made for hire” or otherwise cannot be fully assigned
to the Company under applicable law, I hereby grant to the Company in perpetuity
and on an exclusive and irrevocable basis all worldwide rights of every kind and
nature, whether now known or hereafter recognized, in and to such Results and
Proceeds to the maximum extent permitted by applicable law. Without limitation
of the foregoing, the Company has the exclusive right to obtain and own all
patents and copyright registrations with respect to such Results and Proceeds.
Neither the expiration nor the termination of this Agreement shall affect the
Company’s ownership of or rights in the Results and Proceeds or any intellectual
property rights therein. To facilitate the determination of whether any
invention, discovery, designs, business methods, improvement or work of
authorship is properly transferable to the Company, I will promptly advise it of
all inventions, discoveries, improvements or works of authorship made,
conceived, reduced to practice or learned by me during the term of my employment
and for six months after termination of my employment. I understand that my
obligations under this paragraph 6 do not apply to any invention that qualifies
fully as a non-assignable invention under any law of any jurisdiction, in each
case, to the extent applicable to my inventions. I have completed Exhibit A,
which lists all inventions, improvements and other works (“Pre-existing Work”)
that I have alone or jointly with others, conceived, developed, reduced to
practice prior to the commencement of my employment with the Company, that I
consider to be my property or the property of third parties.


Annex B-2
    

--------------------------------------------------------------------------------





I hereby represent and warrant that there is no Pre-existing Work other than as
set forth in Exhibit A. If Exhibit A is not completed in full, and included
herein, there is no Pre-existing Work for which I claim ownership. I agree that
I will not incorporate any Pre-existing Work into any Company works without
first obtaining the express, written approval of the Company in each case. To
the extent that I incorporate any Pre-existing Work into any Company works, I
hereby represent and warrant that I have all necessary rights and authority to
do so and hereby grant to Company the perpetual, irrevocable, non-exclusive,
worldwide, royalty-free and sublicensable right to use and exploit such
Pre-existing Work for any and all purposes in connection with the Company's and
its affiliates' and their respective successors' and assigns' current and future
businesses.


For Canadian employees only: I certify that I have read and completed the
Acknowledgment and Waiver attached as Exhibit B.


7.Perfection and Enforcement of Proprietary Rights. I will assist the Company in
every proper way at the Company's request and direction to obtain, perfect and
enforce United States, Canadian and foreign patent, copyright, mask work and
other intellectual property rights (“Proprietary Rights”) relating to Company
Information and/or Results and Proceeds in any and all countries. Without
limiting the generality of the foregoing, I will execute, verify and deliver
such documents and perform such other acts (including appearances as a witness)
as the Company may reasonably request for use in applying for, obtaining,
perfecting, evidencing, sustaining and enforcing such Proprietary Rights and the
assignment thereof. My obligation to assist the Company pursuant to this
paragraph 7 shall continue following the termination of my employment, but the
Company shall compensate me at a reasonable rate to be determined by the Company
consistent with its ordinary practices after my termination for the time
actually spent by me at the Company’s request for such assistance. If the
Company or its designee is unable because of my mental or physical incapacity or
unavailability or for any other reason to obtain my signature for any document
required by this paragraph 7, then I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, to act for and in my behalf and stead to execute and file any such
documents with the same legal force and effect as if originally executed by me,
and I declare that this power of attorney shall be deemed to be coupled with an
interest and irrevocable, and may be exercised during any subsequent legal
incapacity.


8.No Continued Employment; Exit Interview. I understand that my employment with
the Company is at-will and that this Agreement does not confer any right of
continued employment by the Company and does not limit in any way the Company’s
right or my right to terminate my employment at any time, with or without cause.
In the event my employment with the Company terminates for any reason, I will,
if requested, participate in an exit interview with the Company and reaffirm in
writing my obligations as set forth in this Agreement. I agree to provide the
Company with the name and address of my new employer, and consent to the
Company’s notification to my new employer of my rights and obligations under
this Agreement.


9.Legal and Equitable Remedies. I recognize that my violation of this Agreement
exposes the Company to irreparable harm and that the Company shall have the
right to enforce this Agreement and any of its provisions by injunction,
specific performance or other equitable relief, without bond, and without
prejudice to any other rights and remedies (including recovery of monetary
damages) that the Company may have for a breach of this Agreement.


10.Entire Agreement. This Agreement sets forth the final, complete and exclusive
agreement and understanding between the Company and me relating to the subject
matter hereof and supersedes all prior agreements, promises, representations or
inducements between the Company and me that concern the subject matter of this
Agreement. No modification of or amendment to this Agreement, nor any waiver of
any rights under this Agreement, will be effective unless in writing signed by
the party to be charged.


11.Severability. If one or more of the provisions in this Agreement are deemed
unenforceable by law, then the remaining provisions will continue in full force
and effect. Moreover, if any one or more of the provisions contained in this
Agreement shall be held to be excessively broad or partially invalid, illegal or
unenforceable, it shall be construed


Annex B-3
    

--------------------------------------------------------------------------------



by limiting and reducing it so as to be enforceable to the extent compatible
with the applicable law as it shall then appear. I agree that a court may
rewrite, revise, or edit this Agreement to make it enforceable.


12.Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company and its successors and its assigns.


13.Survival. The provisions of this Agreement shall survive the termination of
my employment, regardless of the reason for the termination, and the assignment
of this Agreement by the Company to any successor in interest or other assignee.


14.Waiver. No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.
The Company shall not be required to give notice to enforce strict adherence to
all terms of this Agreement.


15.Change in Employment. I agree that any subsequent change in my duties, title,
salary or compensation will not affect in any respect the validity,
enforceability, or scope of this Agreement.


16.Trade Secrets Act. Pursuant to the Defend Trade Secrets Act, I understand
that an individual shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that: (a)
is made (i) in confidence to a federal, state or local government official,
either directly or indirectly, or to an attorney, and (ii)solely for the purpose
of reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding. Further, I understand that an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the employer’s trade secret to the attorney of the individual and use
the trade secret information in the court proceeding, if the individual (a)
files any document containing the trade secret under seal and (b) does not
disclose the trade secret, except pursuant to court order.


17.Exception to Confidentiality. Notwithstanding anything in this Agreement or
otherwise, I understand that I have the right under federal law to certain
protections for cooperating with or reporting legal violations to the Securities
and Exchange Commission (the “SEC”) and/or its Office of the Whistleblower, as
well as certain other governmental authorities and self-regulatory
organizations, and as such, nothing in this Agreement or otherwise is intended
to prohibit me from disclosing this Agreement to, or from cooperating with or
reporting violations to, the SEC or any other such governmental authority or
self-regulatory organization, and I may do so without notifying the Company. The
Company may not retaliate against me for any of these activities, and nothing in
this Agreement or otherwise would require me to waive any monetary award or
other payment that I might become entitled to from the SEC or any other
governmental authority.


18.Governing Law. This Agreement is governed by the laws of the jurisdiction in
which you primarily perform work for TriNet, without regard to conflicts of law
principles.














Annex B-4
    

--------------------------------------------------------------------------------



I HAVE READ THIS AGREEMENT CAREFULLY and completed and executed Exhibit A (and
Exhibit B if I am a Canadian employee). I UNDERSTAND and agree to the terms of
this Agreement.




EMPLOYEE SIGNATURE: _/s/ Olivier H. Kohler___________________________
             Olivier H. Kohler


DATE:____7/26/2020___________________________________


Annex B-5
    

--------------------------------------------------------------------------------



EXHIBIT A


TO:        TriNet Group, Inc. and its subsidiaries, related companies and
divisions
SUBJECT:    Previous Inventions, Improvements, Creations or Works
1.Except as listed in Section 2 below, the following is a complete list of all
inventions, improvements, creations or works that have been made or conceived or
first reduced to practice by me alone or jointly with others prior to my
engagement by the Company. If I have no inventions to report, I will check the
box marked “No Inventions to Report” below:








☐    Additional sheets attached.


X    No Inventions to Report


2.Due to a prior confidentiality agreement, I cannot complete the disclosure in
Section 1 above. Instead, I list the inventions, improvements or works
generally, and the party(ies) to whom I owe proprietary rights and a duty of
confidentiality. If I have no inventions to report, I will check the box marked
“No Inventions to Report” below:



Inventions, Improvements, Creations or WorksPartiesRelationship1.2.3.4.

    
    ☐    Additional sheets attached.


X    No Inventions to Report


I HEREBY REPRESENT AND WARRANT that the contents of this Exhibit A are truthful,
accurate and complete.


EMPLOYEE SIGNATURE: __/s/ Olivier H. Kohler__________________________
             Olivier H. Kohler


DATE:___7/26/2020____________________________________    


Annex B-6
    